﻿I am very pleased to greet you, Sir, and offer you my warm congratulations on your election as President of the General Assembly at its forty-fourth session. Your election to this high post is recognition of your wide-ranging experience as a political figure and a diplomat. I am certain that in this very complex but fruitful period in international life you will be able to guide our work with the competence, intelligence and dynamism required to tackle the many issues on our agenda.
I should like to take this opportunity to pay tribute to your predecessor, Mr. Dante Caputo, for the admirable, wise way in which he guided the work of the forty-third session.
I wish also to express our gratitude to the Secretary-General, Mr. Javier Perez de Cuellar, whose skill in carrying out his functions has time and again shown his unstinting devotion to the cause of peace and the purposes and principles of the United Nations. The progress made in the peaceful solution of regional conflicts is due, in no small measure, to his experience and his enlightened approach.
In the course of this century, never have prospects for understanding and co-operation among peoples been as promising as they are today. Detente in the relations between the great Powers and the significant reversal of the cold war and of ideological confrontation, as well as the progress made in the negotiations on disarmament and in the negotiated solution of regional conflicts, proclaim a new philosophy of coexistence between States leading to greater confidence and better understanding, thus signalling the advent of a more secure future for mankind.
Indeed, all signs indicate that we are heading towards a new order in international relations based, we hope, no longer on ideological confrontation between systems, nor on the strategic interests of domination or zones of interests, but rather on the plurality of interests of States and the safeguarding of the just aspirations of peoples to justice, liberty, well-being and development.
In this context we are pleased with the results of the recent summit of the Movement of Non-Aligned Countries, which, after an exhaustive analysis of the international situation and the dangers occurring in the world, considered ways to solve the problems confronting the international community and determined a framework for future action to make it possible for mankind as a whole to meet the challenges of the next millennium.
Recent developments in the international situation give us cause for optimism. A new message of peace and a renewed quest for negotiated solutions are emerging. This new situation will favour the promotion and safeguarding of the national interests of States, in particular the small States. We now have a unique historical opportunity, and hence, all possible efforts must be made to consolidate the current positive trends and make them irreversible, thus ushering in a new dimension in relations among States. There is no doubt that important steps have already been taken in this direction; however, there remains a need for greater confidence and bolder actions.
All countries should be able to make their contribution to building peace. In this context, we would stress the importance of the United Nations as a vital institution in which global problems affecting all mankind can be discussed and resolved by the joint efforts and action of all Members.
All the fundamental questions have been considered in the Assembly, which is undoubtedly a truly democratic forum. Here all countries, large and small, can speak of their concerns, their aspirations and their fears.
That is why the Organization is useful, as a factor in the political and cultural liberation of peoples; in peace and disarmament; in defence of human dignity and human rights as well as international legality and security; and in the promotion of co-operation and assistance for economic and social development.
The United Nations certainly contributes to the formation and strengthening of a new universal conscience, which, being based on international law and legality, defends the solidarity of peoples; the equality of cultures; tolerance and pluralism; and the common destiny of mankind.
It is in this universal conscience that the small countries find their main support for the strengthening of their independence, security and development. This universal conscience is also the basis of the extraordinary achievements of the United Nations, and in particular of the General Assembly, where peoples of all cultures, races and religions come together and where the objective of universality becomes a practical reality.
This universal conscience is revolted by the violence and catastrophic wars of this century, whose horrors should always be present in our collective memory, to remind us that conflicts between States are not resolved by force of arras, particularly in a period of great technological progress such as that in which we are living now. That is why we must support the initiatives aimed at strengthening the Organization. Cape Verde has taken a keen interest in the expressions of concern in recent years about adapting the United Nations to today's needs in international politics. The 1986 reform created foundations which, if built upon with respect for the principles and basic purposes of the Charter, will be a positive factor in a process which could lead the Organization to a new stage in its history.
Administrative reform will not in itself guarantee that the United Nations will adapt to meet the needs of today's world. We believe that for such changes to be made there must be a re-examination of the Organization's tasks in order to identify questions which, because of their importance and timeliness, can serve as focal points and catalysts for action.
Until the beginning of this decade, among the Organization's many spheres of activity decolonisation was one of its main objectives. For some years decolonisation galvanized diplomatic activity at the United Nations and gave it a sense of purpose. We ourselves are the fruit of that very praiseworthy action by the United Nations in favour of peoples. When, in the midst of the national liberation struggle, our immortal leader, Amilcar Cabral, stated that we were the anonymous fighters of the United Nations, that showed the profound influence of the Organization's ideals on the growth of awareness of the basic rights of peoples to freedom and independence.

Today the Organization's actions should be re-oriented around another great objective capable of stimulating its diplomatic activity and elevating dialogue between nations to a new level. The present climate of political detente and the broadening of international co-operation require a multilateral approach to the great issues of our times. The United Nations provides a suitable framework for dealing with them and solving them. Our collective survival is more and more tied to the existence of the United Nations. Peace, disarmament and security are concepts so closely linked that each is a vital condition for the others. We need the participation and shared responsibility of all the countries of the international community if we are to have a world of peace and of peaceful coexistence between States. When we speak of peace, we are referring not only to peace between the big countries, or between them and the small countries, but also to peace between the small countries themselves. Without it, how could we call upon the great Powers to promote peace between themselves?
My country, which sees itself as a factor for peace and stability in its geographical region, pays a heartfelt tribute to the Governments of the United States and the Soviet Union for the renewed hope of peace that the detente in their relations has brought to mankind. We urge them to continue their efforts to consolidate the results they have achieved and to make them irreversible.
Peace, stability and the ability to see ahead in international relations are the prerequisites for progress and development and for the creation of a world of justice and freedom and the physical and spiritual flowering of the human being. Experience accumulated over the past 15 years of national independence has taught us the complexity of development, which requires domestic efforts, but also effective and significant international co-operation. If the underdeveloped countries should adopt realistic and pragmatic economic policies and promote the skilful promotion and exploitation of their natural resources, the international community must be able to guarantee programmed long-term assistance that is sustained and predictable.
The economic backwardness and the social and political instability of the third world, particularly of the African continent, demonstrate the relationship between development and peace. To be lasting and universal, peace must be based on a correct evaluation and solution of the problem of underdevelopment. As one of the most vulnerable African countries. Cape Verde continues to follow with great concern the situation in Africa. Despite the continent's enormous economic potential, its situation is critical, with grave social consequences that include the fact that hundreds of thousands are falling victim to hunger.
Experience shows that development is above all a national responsibility, that the peoples concerned should be closely involved in the process of development and that our countries will have to review their policies, improve their management methods and promote the necessary reforms in order to benefit as much as possible from their own resources. To achieve physical well-being and guarantee social justice for our peoples, victims over the centuries of economic and social domination and marginalization, many African countries have had to adopt development strategies of the past, or to perpetuate past economic policies which do not meet the conditions of countries emerging from decolonisation. On the other hand, perhaps we have not been able to find the median isms to stimulate and mobilize the creative energies of our populations for the process of development.
The results of the rupture in the traditional structures of our countries could be the underlying reason for the weakness of existing relationships between political power and society. At the present stage in the life of our peoples, any development process requires dialogue and permanent interaction between political power sources and society. Any development process requires technical capacity and professional competence. The lack of adequate human resources in independent African countries has been one of the major obstacles to the development of the continent. The reasons for this are very well known and the impact it has had on African economies is extremely clear today.
On the domestic scene, we think the conditions are now in place for economic development, so long as national efforts are accompanied by effective and substantial international support. For, with the growing interdependence of the world today, Africa's development will require the financial and technological co-operation of the industrialized countries.
It is generally recognized today that foreign debt is one of the main obstacles to the economic growth of the third world countries. Indeed, the foreign-debt burden, which has become intolerable, is the reason for the deterioration of the living conditions of most of our countries and the difficulties we witness in the adoption of appropriate economic policies. Programmes of structural adjustment and other efforts agreed to for the purpose of mobilizing internal resources, including more effective utilization of investments, have not brought about the expected results because of debt-servicing payments.
The solution to the debt crisis will have to be fair, flexible and oriented towards development, while being based on shared responsibility and broader political dialogue. The situation, far from being straightforward, is complex and closely linked with the deterioration in the terms of trade, the fall in raw-material prices, the reduction of public aid to development, high interest rates, exchange-rate fluctuations and the net transfer of developing countries' resources to the developed countries, particularly through debt-servicing payments. We appreciate the measures already taken by some creditor countries to alleviate the burden of the indebted countries in serious difficulty.
In the context of the solution which must be found, we should take proper account of the needs of the small and vulnerable countries. Nevertheless, we note with gratitude the international community's praiseworthy contribution to Cape Verde's development process.
The progress we have seen in the area of the protection of human rights shows us that freedom is the best possible context within which to release man's creative energy. For us, human rights are intimately tied to development. They will not be protected by the mere abolition of arbitrary imprisonment or the simple recognition of the right to free expression. Nor will human rights be protected when thousands of persons are still dying of hunger every year, and thousands more in many countries - even developed countries - continue to live without decent housing and assistance when they are sick and old. Only the creation of the material bases for life and the raising of the professional and cultural standards and the level of awareness of the people can stabilize conditions ensuring respect for basic human rights as well as a more human and just society.
Among the most important problems on the present international scene which we are considering during this session is the question of the environment and the need to protect and preserve it and the question of the link between economic growth and development and the defence of the environment. The interdependence of countries aid the need to strengthen multilateralism in this area are clear.
Indeed, the signs of deterioration in the environment resulting in climatic changes, the warming of the atmosphere and the reduction of the ozone layer seem finally to have convinced us of the extreme need for the adoption of collective measures to put an end to this deterioration and improve the ecological conditions of life on Earth.
The deterioration of our environment is of particular concern to us in Cape Verde. Located as we are in a region subject to the harsh climate of the Sahara desert, we have had to wage a tremendous struggle against the onslaughts of nature by fighting the effects of drought and desertification, while at the same time developing an ambitious programme of reforestation. That is our contribution to improving the global environment, and it will prove all the more significant if greater international support is given to us.
We hope that the International community, and particularly the United Nations conference on the environment to be held in 1992, will help us to find appropriate solutions to these problems, because the changes observed in the climate, desertification, the reduction of the ozone layer and the pollution of the atmosphere seriously threaten the lives of all of us and require adequate and effective measures, as well as effective international co-operation, under the auspices of the United Nations.
Because of the human suffering, poverty and the uprooting of populations and the resulting despair, we cannot remain indifferent to the difficult, vulnerable situation of millions of refugees and displaced parsons in various parts of the world. In Africa, and particularly in the southern part of the continent, the situation is very serious indeed: Continued efforts are required to alleviate the suffering of thousands of human beings who are victims of the instability in the region.
We are gratified at the praiseworthy work of the United Nations High Commissioner for Refugees and the contributions made by the host countries and the international community towards alleviating the suffering of these many victims. However, we feel that this problem can be solved in a lasting way only when its underlying causes - which result from the combined effects of ethnic, cultural, religious, racial, political and other types of discrimination - are eliminated.
Another question with which we are concerned is the urgent need to put an end to the traffic in and illegal use of drugs, which have reached alarming proportions and are extremely difficult to control. In view of the harmful effects of the use of drugs, with the resulting increase in the crime rate, the international community must exert co-ordinated efforts to fight this scourge, which is a true crime against mankind. We therefore support all the efforts to eliminate this evil from the face of the Earth.
With respect to southern Africa it seems to us that, after the long and arduous struggle of the Namibian people for the independence of their country, illegally occupied by South Africa, we have finally arrived at a decisive moment with the progress made in the process of implementing Security Council resolution 435 (1978). Once the initial problems are overcome, we hope that the process will lead to truly normal and free elections this November that will culminate in the independence of Namibia. We are convinced that South Africa, whose credibility is at stake in Namibia, will be able strictly to comply with the timetable and other conditions laid down in Security Council resolution 435 (1978), the implementation of which will be a victory for all: for the people of Namibia, for the African continent, for the international community in general, and for the United Nations in particular. Another fundamental question that must be dealt with by the international community is the need to persevere in the search for ways and means to create conditions that will facilitate and accelerate the elimination of apartheid and bring about a just, democratic and well-balanced multiracial society in South Africa. In this connection we encourage all anti-apartheid forces aid all those, both within and outside South Africa, who favour change to continue increasing pressure on the Pretoria regime to bring it to enter into negotiations with the legitimate representatives of the South African people in order to dismantle apartheid and achieve agreement on the measures necessary to change the country into a non-racial democracy. In the new society, where all will benefit from the sane political rights regardless of race, culture, colour or creed, all people must enjoy universally recognized human rights, fundamental freedoms and civil freedoms.
Therefore, within the framework of a strategy to eliminate apartheid, which is of concern and interest to the international community and the African countries in particular, there is a message of hope and confidence that should give everyone a reason to struggle for change. That message should be directed towards the forces that advocate change as well as those that oppose it - to the African countries and the anti-apartheid forces in the rest of the world. This is the great challenge new facing Africa and the international community. By taking up that challenge we shall take a considerable step towards the avoidance of future violence and the strengthening of peace and international security.
In this context the People's Republic of Angola and the People's Republic of Mozambique have adopted courageous measures to allow peace end stability to return to our two sister countries. We are certain that the international community as a whole, out of respect for the sovereign rights of those countries, will support those efforts, whose sole objective is the achievement of dialogue, understanding and peace.
One feature of contemporary international relations is the emergence of small States on the world scene. Most of them have come into existence over the last 20 years as a result of the decolonisation process successfully carried out under the auspices of the United Nations. Most of them have small territories, small populations and limited resources, well as little political influence, small military forces and modest economic capacities. Many small States are island States, and vulnerable. They have specific needs that must be appropriately assessed and addressed in order to find the necessary solutions to their problems.
Politically and strategically, those States tend to favour neutrality. The structural problems resulting from their physical dimensions and the instability caused by dependency require a stable environment in which the international community has an important role to play to safeguard their security and assist in their development, thus creating conditions in which they can face and master their destinies with greater confidence, effectiveness and predictability.
The small States can play a useful role in international relations precisely because they have neither the multiple interests nor the strategic ambitions of more powerful States and can thus make a positive contribution to international peace and security.
We should not like to conclude without referring to another phenomenon that affects the small States: the question of ethnic and cultural minorities, which has become more acute in recent times. As a small country in a growing community of some 150 States having different sizes, degrees of power, economic capacities and objectives, we are very sensitive to the question of the ethnic and cultural minorities, whose rights and guarantees of rights are often denied. That is why we reject any form of racial and social discrimination and defend the international legal order in a multiracial and multicultural world that should give broad safeguards and guarantee those rights for all.
Despite the tremendous progress made in the area of human rights, effective protection of and respect for the fundamental rights of minorities is an area in which our voices and our actions, tragically, have been violated and have failed. That is why we in Cape Verde are deeply concerned by events in various regions of the world in which the rights of ethnic minorities are violated flagrantly and systematically. The spiritual wealth of mankind lies in its ethnic and cultural diversity. When the culture of a minority is repressed or its existence threatened we all lose, because that constitutes an attack on the fundamental rights of man and when a culture is suppressed or disappears, that is an irreparable loss. The ethnic and cultural minorities deserve the full protection of the United Nations and the international community in general.
 As a peace-loving country whose people are striving for development, and as a nation which is an integral part of the United Nations family, Cape Verde will continue to make its contribution on the national, regional and international levels to the promotion and realization of the ideals of social justice, to the strengthening of the brotherhood among peoples, and the creation of conditions for prosperity and well-being for all, in a joint universal effort to ensure respect for human rights and the rights of peoples.
